2019 WI 109

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2017AP1823


COMPLETE TITLE:        Lamar Central Outdoor, LLC d/b/a Lamar
                       Advertising of Central Wisconsin and TLC
                       Properties, Inc.,
                                 Petitioners-Appellants-Petitioners,
                            v.
                       State of Wisconsin Division of Hearings &
                       Appeals,
                                 Respondent-Respondent,
                       State of Wisconsin Department of Transportation,
                                 Other Party.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 385 Wis. 2d 211,923 N.W.2d 168
                                     (2018 – unpublished)

OPINION FILED:         December 19, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 4, 2019

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Portage
   JUDGE:              John M. Counsell

JUSTICES:
KELLY, J., delivered the majority opinion of the Court, in which
ROGGENSACK, C.J., ANN WALSH BRADLEY, ZIEGLER, REBECCA GRASSL
BRADLEY, DALLET, and HAGEDORN, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the petitioners-appellants-petitioners, there were briefs
filed by Thomas S. Hornig, Kraig A. Byron, and von Briesen & Roper,
S.C., Madison. There was an oral argument by Thomas S. Hornig.


      For the respondent-respondent, there was a brief filed by
Thomas C. Bellavia, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Thomas C. Bellavia.


     There was an amicus curaie brief filed on behalf of Wisconsin
Manufacturers   &   Commerce,   Midwest   Food   Products   Association,
Outdoor Advertising Association of Wisconsin, Wisconsin Cheese
Makers Association and Wisconsin Dairy Alliance by Robert I.
Fassbender and Great Lakes Legal Foundation, Madison. There was an
oral argument by Robert I. Fassbender.




                                   2
                                                                 2019 WI 109
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2017AP1823
(L.C. No.   2016CV196)

STATE OF WISCONSIN                      :              IN SUPREME COURT

Lamar Central Outdoor, LLC d/b/a Lamar
Advertising of Central Wisconsin and TLC
Properties, Inc.,

            Petitioners-Appellants-Petitioners,

      v.                                                        FILED
State of Wisconsin Division of Hearings &                  DEC 19, 2019
Appeals,
                                                               Sheila T. Reiff
            Respondent-Respondent,                         Clerk of Supreme Court


State of Wisconsin Department of
Transportation,

            Other Party.



KELLY, J., delivered the majority opinion of the Court, in which
ROGGENSACK, C.J., ANN WALSH BRADLEY, ZIEGLER, REBECCA GRASSL
BRADLEY, DALLET, and HAGEDORN, JJ., joined.




      REVIEW of a decision of the Court of Appeals.            Reversed and

the cause is remanded to the circuit court.



      ¶1    DANIEL KELLY, J.   From time to time an administrative
agency changes its interpretation of a statute in a manner that
                                                       No.   2017AP1823



adversely affects a regulated activity.     Here, an agency developed

a new statutory interpretation that prohibited the owner of a

roadside sign from remedying a modification that caused the sign

to lose its "legal, nonconforming" status. In this case we address

whether Wis. Stat. § 227.10(1)(2015-16)1 required the agency to

promulgate a rule containing the new statutory interpretation

before applying it against the sign owner.      We conclude that our

statutes do require promulgation of a new rule under circumstances

presented by this case, and therefore we reverse the decision of

court of appeals.2

                          I.   BACKGROUND

     ¶2   On a piece of property next to Interstate 39 in Stevens

Point, Wisconsin, there is a sign.    It has been there since 1991

when Orde Advertising obtained a permit to build it.         Upon its

completion, the sign (we will refer to it as the "Billboard")

complied with the terms of its permit and all applicable laws (the

"permit").   The Billboard has two faces and cumulatively measures

1,344 square feet.   Orde Advertising sold the Billboard to Lamar
Central Outdoor, LLC ("Lamar") in 1999.3




     1 All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.
     2 This is a review of an unpublished decision of the court of
appeals, Lamar Central Outdoor, LLC v. Div. Hearing & Appeals, No.
2017AP1823, unpublished slip. op., (Wis. Ct. App. Nov. 29, 2018).
     3 The land on which the Billboard exists is owned by TLC
Properties, Inc.

                                 2
                                                                  No.   2017AP1823



     ¶3     For purposes of this case, the Billboard came to the

attention   of   the    Wisconsin       Department   of    Transportation     (the

"Department") in 2012 when Lamar applied for a permit to remove

vegetation that partially obscured the Billboard from view (the

"Application").       As part of the permitting process, the Department

reviewed historical photographs, at least one of which depicted

the addition of an extension panel that increased the Billboard's

total advertising area.          But the added panel was temporary, and

Lamar had already removed it several years before filing the

Application.     With the panel removed, the Billboard returned to

its originally-permitted size.                Nothing in the record suggests

that, at the time Lamar filed the Application, the Billboard failed

to comply with the terms of the permit or any applicable laws that

existed at the time the permit issued.

     ¶4     But circumstances have changed, and the laws no longer

allow the Billboard where it is presently located.                  As relevant

here, the Billboard may exist only on property defined as a

"business   area."         See   Wis.   Stat.    § 84.30   (governing      outdoor
advertising signs).        What qualifies as a business area depends on

whether the property is adjacent to an interstate highway or,

instead, a non-interstate highway.              § 84.30(2)(a), (b).     In 1996,

the stretch of road next to the Billboard was redesignated from

U.S. Highway 51 to Interstate Highway 39.             The parties agree that,

although the property on which the Billboard is located qualified

as a business area when the adjacent highway was designated U.S.

Highway   51,    it   no   longer   qualified      once    the   highway   became


                                          3
                                                      No.   2017AP1823



Interstate 39.4   Consequently, the highway's redesignation changed

the Billboard's status from legal to "legal, nonconforming."

     ¶5     The Billboard's status is important in this case because

the Department says that "legal, nonconforming" signs like the

Billboard may not be enlarged.        And if they are enlarged, the

Department says, they become illegal and are subject to removal.

On that basis, the Department denied Lamar's Application.         The

Department's amended decision5 said that "records show this sign

was 1344 square feet in area when it became nonconforming in 1996.

Since then, the sign was enlarged, subjecting the sign to removal

as an illegal sign."

     ¶6     Shortly after denying the Application, the Department

sent Lamar an order requiring it to remove the Billboard (the

"Order").    The operative part of the Order said:

     NOTICE:   Under the authority provided in Wisconsin
     Statutes, [§] 84.30(11) and Wisconsin Administrative

     4 When property is adjacent to a non-interstate highway, a
"business area" comprises "any part of an adjacent area which is
zoned for business, industrial or commercial activities under the
authority of the laws of this state; or not zoned, but which
constitutes an unzoned commercial or industrial area as defined in
par. (k)." Wis. Stat. § 84.30(2)(b). However, when the property
is adjacent to an interstate highway, "business areas" are "limited
to commercial or industrial zones within the boundaries of
incorporated municipalities, as those boundaries existed on
September 1, 1959, and all other areas where the land-use as of
September 1, 1959, was clearly established by state law as
industrial or commercial." Id.
     5 The Department actually issued two decisions denying the
Application. The second, dated October 10, 2012, is the same as
the first except that it denied the Application for the additional
reason that the vegetation Lamar wanted to clear was not within
the "viewing zone" as defined by Wis. Stat. § 84.305(l)(i).

                                  4
                                                                     No.    2017AP1823


       Code, [§] TRANS 201.09, you are hereby ordered to remove
       the above-described outdoor advertising sign within 60
       days of the date of this notice.

       . . . .

       REASON FOR THIS ACTION: This sign does not comply with
       applicable federal and/or state laws and agreements, as
       detailed below:     This sign has been enlarged, in
       violation of Wisconsin Administrative Code [§] Trans
       201.10(2)(e) and Wisconsin Statute 84.30(5)(bm) . . . .
       This is an illegal sign.
       ¶7        Lamar   requested   a   hearing   before      the    Division      of

Hearings and Appeals (the "DHA") to review the Order and the

Department's denial of the Application. The DHA said the Billboard

lost       its   "legal,   nonconforming"     status   when    Lamar       added   the

temporary panel.           It also said that removing the temporary panel

could not recapture the Billboard's prior status.                    Therefore, it

concluded, Lamar must remove the entire Billboard.6

       ¶8        Lamar filed a petition for judicial review of the DHA's

decision pursuant to Wis. Stat. § 227.52.                     The circuit court

affirmed the DHA's final decision "in all respects."7                      The court

of appeals affirmed.           We granted Lamar's petition for review and

now reverse.

                             II.   STANDARD OF REVIEW

       The Department conceded, before the DHA issued its decision
       6

in this case, that a change in the statutory definition of "viewing
zone" covers the vegetation Lamar wished to clear.      So the DHA
concluded the second basis for denying the Application, as set
forth in the Department's decision of October 10, 2012, is no
longer valid.


       The Portage County Circuit Court affirmed the order of the
       7

Division of Hearing and Appeals, the Honorable Jon M. Counsell
presided.

                                          5
                                                        No.   2017AP1823



       ¶9     Our duty in this case is to review the DHA's decision,

as opposed to that of the circuit court.        Hilton ex rel. Pages

Homeowners' Ass'n v. DNR, 2006 WI 84, ¶15, 293 Wis. 2d 1, 717
N.W.2d 166 ("When an appeal is taken from a circuit court order

reviewing an agency decision, we review the decision of the agency,

not the circuit court.").      In performing that review, we do "not

substitute [our] judgment for that of the agency as to the weight

of the evidence on any disputed finding of fact," but we do not

rely on "any finding of fact that is not supported by substantial

evidence in the record."      Wis. Stat. § 227.57(6).   And we "accord

no deference to the agency's interpretation of law." § 227.57(11);

see also Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶108, 382
Wis. 2d 496, 914 N.W.2d 21 ("We have . . . end[ed] our practice of

deferring to administrative agencies' conclusions of law.").

       ¶10    The specific issue before us also presents a question of

law.     "Whether an agency's action constitutes a 'rule' under Wis.

Stat. § 227.01(13) presents a question of law, which we review de

novo."      Homeward Bound Servs., Inc. v. Office of Ins. Comm'r, 2006
WI App 208, ¶27, 296 Wis. 2d 481, 724 N.W.2d 380.

                             III.   ANALYSIS

       ¶11    Our opinion today addresses whether the Department may

order Lamar to remove the Billboard because it temporarily exceeded

its permitted size.     The Department's position on the consequences

of temporary violations of a "legal, nonconforming" sign's permit

has morphed over the years.      This is not necessarily problematic.

It is to be expected that an administrative agency might, from
time to time, change the manner in which it applies and enforces
                                    6
                                                                  No.    2017AP1823



our State's statutes and regulations.                 Sometimes a prudential

reordering of priorities or other discretionary factors prompt the

change.      But sometimes the change arises from a reevaluation of

what   the    agency    believes     a   particular   statute    or     regulation

requires.       This    case   implicates     the   latter     circumstance    and

addresses whether it was necessary for the Department to promulgate

a rule before implementing its new understanding of the applicable

statute's requirements.

       ¶12   The Department says that when Lamar added the temporary

extensions to the Billboard, the sign's status changed from "legal,

nonconforming" to "illegal," thereby subjecting it to removal.

And, more importantly, the Department says the change in status is

irreversible——that is, the sign owner has no opportunity to "cure"

the violation.         A permit program supervisor who recently worked

for    the    Department,      Ms.       Deborah    Brucaya,     explained     the

Department's current position.             She said that "if the extension

was placed on the sign after it became nonconforming and was later

removed, [the Department's] interpretation [is] that the sign lost
its nonconforming status" and "became illegal."                According to the

Department, this result necessarily follows from the terms of Wis.

Stat. § 84.30(11), which say:

       Any sign erected in an adjacent area after March 18,
       1972, in violation of this section or the rules
       promulgated under this section, may be removed by the
       department upon 60 days' prior notice by registered mail
       to the owner thereof and to the owner of the land on
       which said sign is located, unless such sign is brought
       into conformance within said 60 days. No notice shall be
       required to be given to the owner of a sign whose name
       is not stated on the sign or on the structure on which

                                          7
                                                             No.    2017AP1823


     it is displayed, or whose address is not stated thereon
     or is not on file with the department.
§ 84.30(11) (emphasis added).          Lamar cannot exercise this cure

option, the Department says, because changed circumstances make it

impossible to conform the Billboard to the law. It concludes that,

because    the    redesignation   of   the   adjacent   highway    means   the

property may no longer host signs like the Billboard, "conformance"

actually requires the sign's removal.

     ¶13    Lamar says the Department's current understanding of

Wis. Stat. § 84.30(11) represents a sharp break from its prior

practice.    Previously, it says, the Department granted the owner

of a "legal, nonconforming" sign 60 days to cure whatever condition

caused the sign to violate the permit.           One of the Department's

former permit program supervisors, Mr. Robert Hardie, confirmed

that this is how the Department handled changes to signs like the

Billboard.       He said that "[i]f a sign was either permitted at a

certain size or legal nonconforming at a certain size, if an

extension went up, it would be considered illegal and have to be

removed or taken back to where it was before."            And if the owner
removed the extension "within the 60-day period allotted, the

remainder of the sign could continue unimpeded[.]"            That is, the

sign returned to the "legal, nonconforming" status it enjoyed

before the violation.       This practice, the supervisor said, was

based on the Department's interpretation of § 84.30(11)——the same

statute on which the Department relies for its               current, but

contradictory, position.




                                       8
                                                                No.   2017AP1823



     ¶14     Lamar argues that the Department may not eliminate the

opportunity to cure a violation until it first promulgates a rule

to that effect using the Wis. Stat. Ch. 227 rulemaking procedure.

The Department does not deny that its "no-cure" position differs

from its prior practice, but says no rulemaking is necessary

because    it     is   simply   correcting     for   a   previously   erroneous

understanding of the law.

     ¶15     Our resolution of the parties' dispute begins with the

proposition that every agency must "promulgate as a rule each

statement of general policy and each interpretation of a statute

which   it      specifically    adopts   to    govern    its   enforcement   or

administration of that statute."             Wis. Stat. § 227.10(1).     A rule

is "a regulation, standard, statement of policy, or general order

of general application that has the force of law and that is issued

by an agency to implement, interpret, or make specific legislation

enforced     or    administered    by    the    agency    or   to   govern   the

organization or procedure of the agency." Wis. Stat. § 227.01(13).

     ¶16     The Department tells us there are two reasons it did not
need to adopt a rule to eliminate the cure option.             First, it says,

Wis. Stat. § 227.10(1) contains a provision allowing it to adopt

a new statutory interpretation in contested cases or the resolution

of particular matters.           Second, it says its current position

reflects the Department's application of the clear and unambiguous

requirements of Wis. Stat. § 84.30(11), a circumstance we have

previously      indicated   does   not   require     rulemaking.      Schoolway

Transp. Co. v. DMV, 72 Wis. 2d 223, 240 N.W.2d 403 (1976).
             A.    Of Contested Cases and Particular Matters
                                         9
                                                                       No.    2017AP1823



         ¶17   In the same statute Lamar cited for the rulemaking

mandate, the Department says it found an exemption applicable to

circumstances like those at issue here.                  The relevant subsection

says this:

         Each agency shall promulgate as a rule each statement of
         general policy and each interpretation of a statute
         which it specifically adopts to govern its enforcement
         or administration of that statute. A statement of policy
         or an interpretation of a statute made in the decision
         of a contested case . . . or in an agency decision upon
         or disposition of a particular matter as applied to a
         specific set of facts does not render it a rule or
         constitute specific adoption of a rule and is not
         required to be promulgated as a rule.
Wis. Stat. § 227.10(1).           The Department concentrates on the second

sentence, arguing that the Order represents the application of

Wis. Stat. § 84.30(11) to a specific set of facts in the resolution

of   a    particular     matter.         Therefore,      it    concludes,      its   new

interpretation      was    not    a   "rule"     within       the   meaning    of    this

provision.

         ¶18   The Department's argument requires us to determine the

meaning of a statute, specifically the second sentence of Wis.

Stat. § 227.10(1).         The process for doing so is well-known and

"'begins with the language of the statute.                    If the meaning of the

statute is plain, we ordinarily stop the inquiry.'"                    State ex rel.

Kalal     v.   Circuit    Court    for    Dane   Cty.,    2004 WI 58,    ¶45,    271
Wis. 2d 633, 681 N.W.2d 110 (quoted source omitted).                         "Statutory

language is given its common, ordinary, and accepted meaning,

except that technical or specially-defined words or phrases are
given their technical or special definitional meaning." Id. (cited


                                           10
                                                                      No.    2017AP1823



source omitted).          But sometimes a statute does not have a plain

meaning.       "[A] statute is ambiguous if it is capable of being

understood by reasonably well-informed persons in two or more

senses." Id., ¶47.         We do not, however, look for ambiguity because

"[s]tatutory interpretation involves the ascertainment of meaning,

not a search for ambiguity."               Id. (quoted source omitted); see

also    Daniel       R.   Suhr,    Interpreting       Wisconsin       Statutes,      100

Marq. L. Rev. 969,         985    (2017)    ("[T]he    court    must    do   its   own

independent work to determine whether a statute is ambiguous.                         It

cannot take the easy road, throwing up its hands and declaring,

'the parties disagree,' or 'the lower courts disagree,' or even

'the dissenters disagree.'").

       ¶19     The    Department     did     not   extensively         discuss       its

understanding of the meaning of the second sentence of Wis. Stat.

§ 227.10(1).         Indeed, it gave us only a few sentences-worth of

explanation to guide our application of its terms.                      The gist of

the argument seems to be that the Department is free to adopt any

reasonable statutory interpretation it wishes——sans rulemaking——
so long as it does so in a contested case or disposition of a

particular matter.          Because the Department adopted its no-cure

position in the process of ordering Lamar to remove the Billboard,

it concludes that § 227.10(1) exempted it from promulgating a rule.

       ¶20     The Department's argument, however, requires that we

read into Wis. Stat. § 227.10(1) two alternative pathways by which

an agency may adopt a new interpretation of an ambiguous statute.

The    first    pathway     requires       promulgation    of     a    new   rule,    a
requirement found in the first sentence of § 227.10(1) ("Each
                                           11
                                                                  No.    2017AP1823



agency shall promulgate as a rule each statement of general policy

and each interpretation of a statute which it specifically adopts

to govern its enforcement or administration of that statute.").

The Department says the second pathway, found in the second

sentence of § 227.10(1), allows it to adopt a new interpretation

of an ambiguous statute simply by announcing it in a contested

case or in the resolution of a specific matter.

      ¶21    If the second pathway allowed the Department to change

its interpretation of an ambiguous statute, it would place Wis.

Stat. § 227.10(1) in unresolvable conflict with itself under such

circumstances.      While the first sentence requires a rule for each

statutory interpretation, the Department's position would allow it

to   regularly     engage    in    ad     hoc   interpretations     of   ambiguous

statutes.     According to the Department, it is of no consequence

that, until a few years ago, it interpreted Wis. Stat. § 84.30(11)

as allowing the owner of a "legal, nonconforming" sign to cure a

violation, while today it interprets the same statue as foreclosing

that opportunity.       And nothing in its explanation of the operation
of § 227.10(1) would prevent it from returning to the original

interpretation tomorrow. Nor would it even preclude the Department

from employing the "cure" interpretation with respect to one sign

while       simultaneously         applying       the    contrary        "no-cure"

interpretation against another.

      ¶22    All   of   this      would    be   consistent   with    Wis.   Stat.

§ 227.10(1), according to the Department's rationale, but only if

it surprises a sign-owner with the new interpretation of an


                                           12
                                                                          No.    2017AP1823



ambiguous statute.8              That is, to escape the rulemaking mandate of

the first sentence, it must wait for a contested case or some other

resolution          of    a    specific     matter    before      announcing      the    new

interpretation.9              If it instead announced the interpretation prior

to a contested case or resolution of a specific matter, presumably

even       the    Department      would     agree    it   would    need   to    engage    in

rulemaking.10            The Department does not describe how, in the context

of an ambiguous statute, its understanding of the second sentence

of § 227.10(1) could possibly coexist with the first sentence's

mandate          that    it   engage   in    rulemaking     when    it    adopts    a    new

interpretation.

       ¶23        The plain meaning of Wis. Stat. § 227.10(1), the meaning

that makes sense of both sentences, is that it describes only one

pathway by which an agency can adopt a new interpretation of an

ambiguous statute:               The agency must adopt a rule.                  The second



       That appears to be what happened here. When asked if the
       8

Department had ordered other signs removed based on the no-cure
policy, Ms. Brucaya testified that "this is the only instance that
[she] was aware of where a sign removal order was issued on [this]
basis."

       Wis. Stat. § 227.10(1) ("A statement of policy or an
       9

interpretation of a statute made in the decision of a contested
case, in a private letter ruling under s. 73.035 or in an agency
decision upon or disposition of a particular matter as applied to
a specific set of facts does not render it a rule or constitute
specific adoption of a rule and is not required to be promulgated
as a rule.").

       Wis. Stat. § 227.10(1) ("Each agency shall promulgate as a
       10

rule each statement of general policy and each interpretation of
a statute which it specifically adopts to govern its enforcement
or administration of that statute.").

                                              13
                                                                       No.        2017AP1823



sentence, the one on which the Department relies, neither provides

an alternative path by which to announce a new interpretation of

an    ambiguous         statute,      nor    excuses    the   Department      from      the

requirement imposed on it by the first sentence.                              It merely

recognizes that, in resolving specific matters, agency decisions

will often contain——but not create——a statement of policy, or

interpretation of a statute as applied to the matter at hand, and

that they need not adopt a new rule for each specific matter they

resolve.11 However, the second sentence does not say that an agency

need not promulgate a rule embodying the new interpretation of an

ambiguous statute before implementing it in a specific case. There

is nothing in § 227.10(1) that authorizes the Department to adopt

its   "no-cure"         interpretation        through   the   simple   expedient         of

ordering Lamar to remove the Billboard.

               B.       Correcting Erroneous Statutory Applications

       ¶24    The Department also said it could implement its "no-

cure"       interpretation            of    Wis.   Stat.      § 84.30(11)          without

promulgating a new rule because it was simply conforming its
practice      to    the       statute's      requirements.       The     Department's

statement      of       the    principle      is   correct——we    have       previously

explained that when an agency corrects a previously erroneous

application        of    a    plain    and    unambiguous     statute,       it    is   not

interpreting the statute, but merely conforming its practice to

the law. Schoolway Transp. Co., 72 Wis. 2d at 228 ("When a statute

       We need not determine the significance or operation of the
       11

second sentence of Wis. Stat. § 227.10(1) in the context of an
unambiguous statute, and so offer no opinion on that topic.

                                              14
                                                      No.    2017AP1823



is plain and unambiguous, no interpretation is required[.]"); id.

at 236 ("[T]he duty of the Department [is] to administer the

statute according to its plain terms and to correct its error.").

So when an agency brings its practice into conformity with the

plain meaning of an unambiguous statute, "there is no requirement

that the department comply with the filing procedures mandated in

connection with promulgation of administrative rules[,]" even

though the new statutory application contradicts its previous

practice.   Id.12   But when an agency changes its interpretation of

an ambiguous statute, it is engaging in rulemaking.         Id. at 237

("[W]hen the Department changed its interpretation of [Wis. Stat.

§] 341.26(2)(h) [which the court had determined to be ambiguous],

it was engaging in administrative rule making.").       Under those

circumstances, "[t]hose who are or will be affected generally by

this interpretation should have the opportunity to be informed as

to the manner in which the terms of the statute regulating their


     12Schoolway Transp. Co. v. DMV, 72 Wis. 2d 223, 240
N.W.2d 403 (1976) should not be understood as giving agencies a
mechanism for adopting new statutory interpretations without
promulgating a new rule. The principle enunciated in that case
arises from an agency's obligation to follow the law as enacted by
the legislature——an obligation that supersedes any contrary
interpretations it may have previously adopted. When an agency
discovers its interpretation is out of step with plain and
unambiguous statutory commands, it must conform itself to those
commands as a matter of course. Only in such a circumstance may
the agency change a prior interpretation without promulgating a
new rule.     Indeed, in such a circumstance the agency must
immediately   conform   its  interpretation   to   the   statute's
requirements.    Id. at 229 ("In view of the clear statutory
requirements, the Department was duty-bound to cease its prior
practice of allowing dual registration.").

                                  15
                                                        No.       2017AP1823



operations will be applied."       Id.    The agency informs those

affected by the changed interpretation by promulgating a new rule.

Id. ("This is accomplished by the issuance and filing procedures

established by ss. 227.01(4) and 227.023(1).").13

     ¶25    Whether the Department needed to adopt its "no-cure"

position as a rule, therefore, depends on whether Wis. Stat.

§ 84.30(11)    unambiguously   prevents   the   owner   of    a    "legal,

nonconforming" sign from recovering the sign's pre-existing status

by curing the status-altering violation.          So our goal is to

determine whether there is a clear and plain meaning of § 84.30(11)

as it relates to this question. Kalal, 271 Wis. 2d 633, ¶45.             We

use the same process for doing so as we did in discovering the

meaning of Wis. Stat. § 227.10(1), above.

     ¶26    The Department says there are two ways we could conclude

that its "no-cure" interpretation is the natural and inevitable

result of unambiguous statutory commands.       The first is that Wis.

Stat. § 84.30(11)——the provision containing the right to cure——

does not apply at all to signs that were lawfully erected (like
the Billboard).14     Alternatively, the Department says that if




     13Wis. Stat. § 227.023(1), as cited in Schoolway Transp. Co.,
was repealed in 1986 and renumbered as Wis. Stat. § 227.20 in 1985
Wis. Act 182.
     14   This subsection says:

                                  16
                                                         No.   2017AP1823



§ 84.30(11) does apply to signs like the Billboard, the cure option

is available only to those who can conform their signs to the

applicable laws as they apply to current circumstances.         We will

address each basis in turn.

     1.     Applicability of Wis. Stat. § 84.30(11) to "legal,
                         nonconforming" signs
     ¶27    In the space of this one case, the Department has been

of both minds with respect to whether Wis. Stat. § 84.30(11)

applies to the Billboard.      Its Order——the one requiring Lamar to

remove the Billboard——says § 84.30(11) is the underlying source of

the Department's statutory authority.          See Order ("Under the

authority    provided   in   Wisconsin   Statutes,   [§] 84.30(11)   and

Wisconsin Administrative Code, [§] TRANS 201.09[15], you are hereby

ordered to remove the above-described outdoor advertising sign

within 60 days of the date of this notice.").            But here, the


          Any sign erected in an adjacent area after March
     18, 1972, in violation of this section or the rules
     promulgated under this section, may be removed by the
     department upon 60 days' prior notice by registered mail
     to the owner thereof and to the owner of the land on
     which said sign is located, unless such sign is brought
     into conformance within said 60 days. No notice shall be
     required to be given to the owner of a sign whose name
     is not stated on the sign or on the structure on which
     it is displayed, or whose address is not stated thereon
     or is not on file with the department.

Wis. Stat. § 84.30(11).
     15 "Any sign erected after October 1, 1972, without a permit
having been granted therefor, and any nonconforming sign which
subsequently violates s. 84.30, Stats., or these rules, shall be
subject to removal as an illegal sign." Wis. Admin. Code § Trans
201.09.

                                   17
                                                               No.     2017AP1823



Department says § 84.30(11) does not apply to the Billboard because

its provisions contemplate only signs that, when erected, were in

violation of controlling law.        It notes that the statute applies

to "[a]ny sign erected in an adjacent area after March 18, 1972,

in violation of this section or the rules promulgated under this

section . . . ."       § 84.30(11)     (emphasis    added).         Because   the

Billboard complied with all applicable laws when it was built, the

Department argues, it is outside the universe of signs subject to

the terms of § 84.30(11). The Department says this latter position

(that § 84.30(11) does not apply to the Billboard) means Lamar has

no statutory source of authority for its claimed right to cure the

status-altering modification.

     ¶28    The Department's conflicting positions with respect to

whether Wis. Stat. § 84.30(11) applies to the Billboard suggests

we need to decide which one is correct.            But as it turns out, it

hardly matters.    If we agree with the position the Department took

when it issued the Order (that § 84.30(11) does apply to the

Billboard), our analysis would simply progress to the Department's
alternative argument, to wit, determining what it means for a sign

to have been "brought into conformance."           But if we agree with the

Department's current interpretation of § 84.30(11), the one it

advanced here, then it wins the battle over the inapplicability of

§ 84.30(11) while losing the war over whether it was required to

promulgate a new rule embodying its "no-cure" interpretation.

     ¶29    This is necessarily so because, as the parties agree, we

are addressing this part of the Department's argument under the
Schoolway    Transp.   Co.   rubric,      which   excuses     the    rulemaking
                                     18
                                                                No.      2017AP1823



requirement only if the no-cure interpretation is consistent with

plain     and   unambiguous   statutory       commands.16          But     if     the

Department's     current   position    is     correct,      that    Wis.        Stat.

§ 84.30(11) does not apply to the Billboard, then it must follow

that this statute cannot command the Department to adopt a no-cure

policy with respect to such signs.          That is to say, a statute that

does not apply to the subject under consideration is entirely

incapable of plainly and unambiguously commanding the Department

to adopt a specific policy with respect to that subject.                        So if

the Department wishes to rely on the Schoolway Transp. Co. rubric,

it must look elsewhere for a plain and unambiguous statutory

command.    It has not done so.

     ¶30    Instead,   because   the       Department   could      point    to     no

statute (other than Wis. Stat. § 84.30(11)) requiring adoption of

its no-cure policy, it referred us to Wis. Admin. Code §§ Trans

201.09 and 201.10 as the operative authorities.17                  The first of

     16This also means we have no need to disambiguate the statute
to reach our conclusion. Under the Schoolway Transp. Co. rubric,
we have a binary decision before us: Is the statute, or is it
not, clear and unambiguous? The answer dictates how the remainder
of the analysis proceeds. But no part of that analysis requires
us to resolve ambiguities, and we express no opinion on which of
the interpretations of Wis. Stat. § 84.30(11) is correct.
     17We determine the meaning of a rule in the same way we
determine the meaning of a statute. "These rules of interpretation
apply with equal force to administrative regulations:        'When
interpreting administrative regulations the court uses the same
rules of interpretation as it applies to statutes.'" Kieninger v.
Crown Equip. Corp., 2019 WI 27, ¶14 n.6, 386 Wis. 2d 1, 924
N.W.2d 172 (quoting United Food and Commercial Workers Union Local
1473 v. Hormel Foods Corp., 2016 WI 13, ¶30, 367 Wis. 2d 131, 876
N.W.2d 99).

                                      19
                                                                  No.   2017AP1823



these provisions says that "[a]ny sign erected after October 1,

1972, without a permit having been granted therefor, and any

nonconforming sign which subsequently violates s. 84.30, Stats.,

or these rules, shall be subject to removal as an illegal sign."

§ Trans 201.09.        The second provision says that "[i]n order to

lawfully maintain and continue a nonconforming sign . . . the

following conditions apply . . . [t]he sign must have been lawful

on the effective date of the state law and must continue to be

lawfully maintained." § Trans 201.10(2)(d). These are, of course,

rules.     And rules cannot function in the Schoolway Transp. Co.

rubric inasmuch as it is nonsensical to say that an agency need

not promulgate a rule to change a prior practice so long as it has

promulgated a rule adopting the new practice.

     ¶31    So   the    Department's      reliance    on   Wis.    Admin.    Code

§§ Trans 201.09 and 201.10 boils down to a simple matter of

determining whether the rules adopted the Department's "no-cure"

policy.     They did not.          No one disputes that when a "legal,

nonconforming" sign (such as the Billboard) violates Wis. Stat.
§ 84.30 it becomes illegal and subject to removal.                      But the

Department's argument depends on the rule precluding Lamar from

curing the status-altering violation.                 And § Trans 201.09 is

completely silent on that subject.             Similarly, § Trans 201.10

requires a nonconforming sign to be lawfully maintained, upon pain

of losing its status.        But it says nothing about whether curing a

status-altering        violation   can    recapture    the   sign's     previous

status.    Finally, not even the Department thought these rules said
anything about the right to cure——until, that is, it issued the
                                         20
                                                                  No.   2017AP1823



Order. These rules have existed in their current form since 1976,18

a span of time that encompasses the era in which the Department's

interpretation       of   § 84.30(11)       allowed     owners     of    "legal,

nonconforming" signs to cure status-altering violations.                  It was

not until 2012 (when the Department ordered Lamar to remove the

Billboard) that it suddenly discovered that these rules required

it to adopt its current no-cure interpretation.               So while these

rules remained as a fixed point of reference, the Department's

understanding of what they require fluctuated.             The Department did

not explain how the rules' unchanging text could engender changing

interpretations.      For that reason, and because nothing in the text

of § Trans 201.09 or § Trans 201.10 suggests a no-cure policy,

these provisions do not answer the question before us.

      ¶32   In sum, the Department's argument that its adoption of

the   no-cure   policy    falls    within    the      Schoolway    Transp.    Co.

rulemaking exemption because Wis. Stat. § 84.30(11) does not apply

to the Billboard must fail inasmuch as it identified no plain and

unambiguous statutory command necessitating that policy.                The most
this argument could have accomplished was the undoing of Lamar's

position that it has a statutory right to cure violations.                    But

eliminating support for Lamar's argument is not the same as

identifying     an   unambiguous    statutory      command       requiring    the

Department's new policy.      Further, the Department may not rely on

Wis. Admin. Code §§ Trans 201.09 or 201.10 as a substitute for a

       The rules were renumbered from Wis. Admin. Code §§ Hy 19.09
      18

and 19.10 to Wis. Admin. Code §§ 201.09 and 201.10, respectively,
in 1980.

                                     21
                                                                         No.   2017AP1823



plain and unambiguous statute in the Schoolway Transp. Co. rubric.

Finally, nothing in those rules indicates the Department had

adopted      a    no-cure      policy     prior    to   issuance     of    the    Order.

Therefore,        we    will    proceed    to     the   Department's       alternative

argument, to wit, that § 84.30(11) does apply to the Billboard,

and   that       it    unambiguously      precludes       Lamar    from    curing    the

Billboard's status-altering violation.

                        2.     The meaning of "conformance"

      ¶33        The   Department       argues    that,     even    if     Wis.    Stat.

§ 84.30(11) applies to the Billboard, the statute's terms make the

cure option unavailable to owners of "legal, nonconforming" signs.

So, it concludes, it could adopt its no-cure interpretation without

a rule (under the Schoolway Transp. Co. rubric) because it was

just aligning itself with the statute's plain and unambiguous

requirements.          The provision on which it relies says:

      Any sign erected in an adjacent area after March 18,
      1972, in violation of this section or the rules
      promulgated under this section, may be removed by the
      department upon 60 days' prior notice by registered mail
      to the owner thereof and to the owner of the land on
      which said sign is located, unless such sign is brought
      into conformance within said 60 days.
§ 84.30(11). Specifically, the Department directs us to the phrase

"unless such sign is brought into conformance within said 60 days."

Id. Lamar cannot bring the Billboard "into conformance," according

to the Department, because current law prohibits the erection or

maintenance of signs like the Billboard in that location.                         Indeed,

the Department says that "conformance" under these circumstances
actually requires Lamar to remove the Billboard.


                                            22
                                                                        No.       2017AP1823



       ¶34    Whether the Department is correct depends on what the

Billboard must be "in conformance" with. Unfortunately, Wis. Stat.

§ 84.30(11) does not provide an immediately obvious answer.                                We

can readily determine that the conformity requirement refers to

the phrase "this section or the rules promulgated under this

section," which appears in the first clause of the subsection.

Id.    But circumstances have changed, and the way the statutory

section and rules apply to the Billboard is different now.                              When

the permit issued, the Billboard was in conformance because it was

located in a business area.              But once the adjacent portion of U.S.

Highway 51 became Interstate 39, the lot on which the Billboard

resides      lost    its    status      as   a   business    area.      So      after      the

redesignation,        the     Billboard       obtained      something      of    a   hybrid

status——it was legal because it was in conformance with the laws

as    they   applied       when   the    permit     issued,     but   it    was      not    in

conformance         with    the   same       laws   as   they   applied         after      the

redesignation.             Lamar says that, with respect to such signs,

"conformance" in § 84.30(11) refers to the first part of the sign's
hybrid status, meaning that if the Billboard can be brought "into

conformance" with the laws as they applied when the permit issued,

then it has the right to cure the violation.                     The Department, on

the other hand, says "conformance" refers to the second part of

the Billboard's hybrid status, meaning that there can be no right

to cure unless the Billboard can be made to comply with the laws

as they apply today.

       ¶35    The Billboard obviously cannot comply with the laws as
they apply to today's circumstances.                     The property on which the
                                              23
                                                               No.    2017AP1823



Billboard is located no longer qualifies as a "business area," and

there is nothing Lamar can do to remedy that infirmity.                But the

Billboard can comply with the laws as they applied when the permit

issued.    Therefore, we need to know which part of the Billboard's

hybrid status the "conformance" language of Wis. Stat. § 84.30(11)

implicates. Under the Schoolway Transp. Co. rubric, the Department

would not have needed to promulgate a rule only if the statute

plainly and unambiguously applies to the latter part of the

Billboard's hybrid status.

     ¶36   The language of Wis. Stat. § 84.30(11) does not provide

any obvious clues as to which part of the Billboard's status it

implicates,   and   so   we   must   go    beyond   Kalal's   first   step   in

determining the statute's meaning.            Kalal, 271 Wis. 2d 633, ¶45

("[W]e have repeatedly held that statutory interpretation 'begins

with the language of the statute. If the meaning of the statute is

plain, we ordinarily stop the inquiry.'") (quoted source omitted).

The next step in a plain meaning analysis is looking to the

statute's scope, context, structure, and purpose to see if they
provide any helpful direction.19




     19We have previously recognized                the   following   aids   in
determining a statute's meaning:

                                      24
                                                             No.    2017AP1823



       ¶37     The Department says its new interpretation of Wis. Stat.

§ 84.30(11) furthers the general policy objective of eliminating

nonconforming signs.       It points to § 84.30(5)(b), which says that

"[a]    sign    lawfully   erected   after   March   18,   1972    and   which

subsequently does not conform to this section shall be removed by

the end of the 5th year after it becomes nonconforming."20               That,

however, is only part of the general policy——the other part

requires payment of just compensation for the removal of such

signs:

       The department shall pay just compensation upon the
       removal or relocation on or after March 18, 1972, of any
       of the following signs which are not then in conformity
       with this section, regardless of whether the sign was
       removed because of this section:



            Context is important to meaning. So, too, is the
       structure of the statute in which the operative language
       appears. Therefore, statutory language is interpreted in
       the context in which it is used; not in isolation but as
       part of a whole; in relation to the language of
       surrounding or closely-related statutes; and reasonably,
       to   avoid  absurd   or   unreasonable   results . . . .
       [S]cope, context, and purpose are perfectly relevant to
       a plain-meaning interpretation of an unambiguous statute
       as long as the scope, context, and purpose are
       ascertainable from the text and structure of the statute
       itself, rather than extrinsic sources, such as
       legislative history.

State ex rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58,
¶¶46, 48, 271 Wis. 2d 633, 681 N.W.2d 110 (citations omitted).

       See also State ex rel. Peterson v. Burt, 42 Wis. 2d 284,
       20

291, 166 N.W.2d 207 (1969) ("'The spirit of zoning is to restrict
rather than increase a non-conforming use and to eliminate such
uses as speedily as possible.'") (quoted source omitted).


                                     25
                                                                   No.     2017AP1823


     . . . .

          (b) Signs lawfully in existence on land adjoining
     any highway made an interstate or primary highway after
     March 18, 1972.
§ 84.30(6).       So § 84.30(11) operates in the context of a policy

favoring    the    expeditious      removal   of     nonconforming       signs   with

compensation.       But     there   is   no   such    policy    with     respect   to

uncompensated removal of nonconforming signs.                  In fact, as far as

the statutes are concerned, unless and until the Department pays

just compensation, the law allows a "legal, nonconforming" sign to

exist     indefinitely.21        Consequently,       Wisconsin's       policy    with

respect to the maintenance of non-conforming signs provides no

guidance     on   whether    a   status-altering        violation      results     in

permanent illegality as opposed to only a temporary illegality

that can be remedied by curing the violation.


     21We recognize that the court of appeals has previously said
that, in the context of a zoning dispute, a status-altering
violation of a "legal, nonconforming" use cannot be remedied, which
furthers the elimination of such uses.       See Waukesha Cty. v.
Pewaukee Marina, Inc., 187 Wis. 2d 18, 31, 522 N.W.2d 536 (Ct.
App. 1994) ("The violation of the nonconforming use by expansion
or enlargement which changes the use invalidates the legal
nonconforming use as well as the illegal change."); Peterson, 42
Wis. 2d at 291 ("'The spirit of zoning is to restrict rather than
increase a non-conforming use and to eliminate such uses as
speedily as possible.'") (quoted source omitted).

     But this is not particularly instructive here because we are
doing a plain meaning analysis of one part of Wisconsin's sign
control laws to determine if it unambiguously prevents an owner
from curing a status-altering violation. Although Peterson and
Pewaukee Marina, Inc. may be indicative of a general approach to
nonconforming uses, they do not instruct us on whether the plain
meaning of Wis. Stat. § 84.30(11) requires the Department's
current interpretation.

                                         26
                                                                         No.     2017AP1823



     ¶38    We     conclude      that     the     "language        [of     Wis.      Stat.

§ 84.30(11)] reasonably gives rise to different meanings" with

respect    to    whether   it    prevents       the   owner   of    a    "legal,      non-

conforming" sign from curing a status-altering violation.                          Kalal,

271 Wis. 2d 633, ¶47.            Specifically, the phrase "brought into

conformance" could mean that the Billboard must conform to the

laws either:       (a) as they applied to the circumstances when the

permit issued (the "legal" part of the sign's hybrid status); or

(b) as they apply to current circumstances (the "nonconforming"

part of the hybrid status).             According to our canons of statutory

construction, that makes it ambiguous.                    Id. ("[A] statute is

ambiguous if it is capable of being understood by reasonably well-

informed persons in two or more senses.") (citations omitted).

Therefore, because § 84.30(11) does not plainly and unambiguously

require the Department's no-cure interpretation, Schoolway Transp.

Co. does not provide an exemption from the rulemaking requirement.

                                        * * *

     ¶39    We conclude it was necessary for the Department to have
promulgated its no-cure interpretation as a rule, pursuant to Wis.

Stat. § 227.10(1), before applying it in this matter.                          And should

the Department promulgate this interpretation as a rule, it may

not apply it retroactively to cured violations that existed before

the rule was created. "A fundamental principle in our legal system

is that laws which regulate persons or entities must give fair

notice of conduct that is forbidden or required."                              FCC v. Fox

Television       Stations,      Inc.,    567 U.S. 239,     253        (2012);      id.
("[R]egulated parties should know what is required of them so they
                                          27
                                                                    No.   2017AP1823



may act accordingly.").             It is axiomatic that a new rule cannot

reach     back    into    history    to   give   a   sign   owner   notice    of   a

requirement the Department has not yet adopted.

         ¶40   Our statutes tell us we must "set aside or modify the

agency action if [the court] finds that the agency has erroneously

interpreted a provision of law and a correct interpretation compels

a particular action, or [the court] shall remand the case to the

agency for further action under a correct interpretation of the

provision of law."            Wis. Stat. § 227.57(5).           The Department

erroneously interpreted Wis. Stat. § 227.10(1) as allowing it to

implement its no-cure interpretation without first promulgating it

as   a    rule.     And    because    the    no-cure   interpretation     was   the

Department's operative justification for denying the Application

and issuing the Order, those administrative actions are erroneous

and must be vacated.           Schoolway Transp. Co., 72 Wis. 2d at 237

("Since this change          [in statutory interpretation] constituted

promulgation of an administrative rule, failure to so file renders

the rule invalid . . . .").           Consequently, to the extent Lamar has
cured the status-altering modification to the Billboard pursuant

to the Department's then-existing "cure" policy, it is once again

a "legal, nonconforming" sign.




                                            28
                                                               No.    2017AP1823



       ¶41     Lamar raised other issues for our review,22 but because

we conclude that Wis. Stat. § 227.10(1) required the Department to

engage       in   formal   rulemaking    when   it   adopted    its    no-cure

interpretation of Wis. Stat. § 84.30(11), we need not address them

now.        The failure to engage in rulemaking is dispositive.             See

Gross v. Hoffman, 227 Wis. 296, 300, 277 N.W. 663 (1938) ("As one

sufficient ground for support of the judgment has been declared,

there is no need to discuss the others urged."); see also Barrows

v. Am. Family Ins. Co., 2014 WI App 11, ¶9, 352 Wis. 2d 436, 842
N.W.2d 508 ("An appellate court need not address every issue raised

by the parties when one issue is dispositive.").

                               IV.   CONCLUSION

       ¶42     We reverse the court of appeals and remand this matter

to the circuit court for entry of judgment setting aside the Order

and remanding the matter to the Department for further proceedings

on the Application not inconsistent with this opinion.

       By the Court.—The decision of the court of appeals is reversed

and the cause is remanded to the circuit court.




       Lamar
       22      raised   four   additional   issues  unrelated   to
rulemaking: (1) whether the DHA erred in finding that Wis. Stat.
§ 84.30 and Wisconsin Administrative Code Trans. § 201.10 prohibit
the enlargement of nonconforming, off-premise signs erected after
March 18, 1972; (2) whether the DHA misinterpreted and misapplied
common law authorities relating to nonconforming uses; (3) whether
the DHA erred as a matter of law by finding that the right to cure
provision in § 84.30(11) does not apply to Lamar's sign; and (4)
whether § 84.30(5)(br)(4) applies to this sign.



                                        29
    No.   2017AP1823




1